United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE
Aurora, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-738
Issued: July 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 24, 2006 which denied her traumatic
injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.1
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.

1

The record includes medical evidence received after the Office issued the January 24, 2006 decision. The Board
cannot consider new evidence for the first time on appeal. However, appellant can request reconsideration from the
Office to allow the Office the opportunity to consider the new medical evidence. 20 C.F.R. § 501.2(c) (2004).

FACTUAL HISTORY
On October 7, 2003 appellant, then a 31-year-old mail clerk, filed a traumatic injury
claim alleging that on September 9, 2003 she sustained stress, anxiety and panic disorder as a
result of a former employee attempting to enter the building and treating her in a belligerent
manner. A September 10, 2003 hazard report and undated narrative statement were received by
the Office.
On October 17, 2003 the Office informed appellant that the information submitted was
insufficient to establish her claim. The Office advised her to submit details of alleged
employment incidents that caused or contributed to her emotional condition. The Office also
asked for a medical report containing a description of appellant’s symptoms, a diagnosis and an
opinion with medical reasons on the cause of her condition.
The Office received a September 10, 2003 narrative statement from a coworker2
describing the work incident during which a former employee entered the building and
demanded that appellant allow him to see a supervisor.
The Office received progress notes dated September 25, 2003 from Dr. Stephen J.
Friedman, Board-certified in psychiatry, who diagnosed appellant with dysthymia, panic disorder
and general anxiety disorder. The Office also received chart notes dated September 24, 2003
from Diana Foster, a licensed professional counselor, who noted a history that appellant had been
having panic attacks for about five years and had an attack on September 23, 2003. Appellant
could not recall a time when she did not experience depression or anxiety, that she had trouble
“on the job” since a back injury in 1999, that she was fired and then reinstated at work in 2002
and continued to view her work environment as hostile and that she was in the process of having
her house foreclosed. An October 4, 2003 report from Ms. Foster, cosigned by Dr. Friedman,
stated that appellant was temporarily disabled due to dysthymia panic and general anxiety
disorder due to work-related stress.
By November 17, 2003 decision, the Office denied appellant’s claim on the grounds that
the medical evidence was insufficient to establish that a medical condition resulted from the
incident. The Office accepted the September 9, 2003 incident as a compensable factor. The
Office found that “an exemployee entered the building and was belligerent.”
In a November 10, 2004 letter, appellant requested reconsideration. In a November 9,
2004 report, Dr. Randolph W. Pock, Board-certified in psychiatry, described appellant’s current
medical condition. Dr. Pock noted her history of injury and indicated that she described the
onset of depression after a back injury at work in 1999. While off work for two and a half years,
appellant began experiencing panic attacks, the first occurring at her uncle’s home when “people
were coming over. It felt crowded.” After returning to work, she was assigned to check badges
at a kiosk near the entrance of the building. Appellant felt unsafe because of the events of
September 11, 2001. Dr. Pock diagnosed high anxiety and depression. He also opined that
appellant’s condition was too severe to return to work.
2

This statement is unsigned.

2

In a February 10, 2005 decision, the Office denied modification of the November 17,
2003 decision on the grounds that Dr. Pock did not provide a well-rationalized medical opinion
regarding the cause of appellant’s diagnosed condition.
In an April 21, 2005 letter, appellant requested reconsideration. She submitted a
March 30, 2005 addendum from Dr. Pock, who added further details describing the September 9,
2003 incident. Dr. Pock related appellant’s statement that “I was there and he kicked the door
open to come in. He still had his hand in his jacket holding something. I was scared because it
took about 45 minutes to get management to talk to him. Then they would [not] tell me what had
gone on. I said I did [not] feel good and asked to go home and they said I could [not].” Dr. Pock
opined that appellant’s symptoms were a result of the work incident.
By January 24, 2006 decision, the Office denied modification of the February 10, 2005
decision on the grounds that the medical reports were not sufficiently rationalized to establish the
causal relation between the work incident and appellant’s diagnosed condition.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, a claimant must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to his or her regular or specially assigned
employment duties or to a requirement imposed by the employing establishment, the disability
comes within coverage of the Federal Employees’ Compensation Act.4 The same result is
reached when the emotional disability resulted from the employee’s emotional reaction to the
nature of her work or her fear and anxiety regarding her ability to carry out her duties.5 By
contrast, there are disabilities having some kind of causal connection with the employment that
are not covered under workers compensation law because they are not found to have arisen out
of employment, such as when disability results from an employee’s fear of a reduction-in-force
or frustration from not being permitted to work in a particular environment or to hold a particular
position.6 Moreover, although administrative and personnel matters are generally related to
employment, they are functions of the employer and not duties of the employee. Thus, the Board
3

Leslie C. Moore, 52 ECAB 132 (2000).

4

5 U.S.C. §§ 8101-8193.

5

Lillian Cutler, 28 ECAB 125, 129 (1976).

6

Id. See also Peter D. Butt, Jr., 56 ECAB ___ (Docket No. 04-1255, issued October 13, 2004).

3

has held that reactions to actions taken in an administrative capacity are not compensable unless
it is shown that the employing establishment erred or acted abusively in its administrative
capacity.7 Likewise, an employee’s dissatisfaction with perceived poor management is not
compensable under the Act.8
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment, which may be considered by a physician when
providing an opinion on causal relationship and which are not deemed factors of employment
and may not be considered. When a claimant fails to implicate a compensable factor of
employment, the Office should make a specific finding in that regard. If a claimant does
implicate a factor of employment, the Office should then determine whether the evidence of
record substantiates that factor.9 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, then the
Office must base its decision on an analysis of the medical evidence.10 As a rule, allegations
alone by a claimant are insufficient to establish a factual basis for an emotional condition claim
but rather must be corroborated by the evidence.11
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that her condition was caused or adversely affected by her employment.12
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.13
ANALYSIS
Appellant alleges that she sustained an emotional condition as a result of a workplace
incident on September 9, 2003. The factual evidence establishes that the employment incident
on September 9, 2003 described by appellant occurred as alleged and is a compensable factor.
The Office accepted that an exemployee entered the building and became belligerent. The issue
is whether the medical evidence establishes that the employment incident caused or contributed
to appellant’s diagnosed condition of anxiety and depression. The Board finds that the evidence
of record lacks the requisite rationalized medical opinion to explain the causal relation between
the incident and appellant’s condition.
7

See Charles D. Edwards, 55 ECAB 258 (2004); see also Ernest J. Malagrida, 51 ECAB 287, 288 (2000).

8

See id.

9

Margaret S. Krzycki, 43 ECAB 496 (1992).

10

See Charles D. Edwards, supra note 7.

11

Id.

12

Id.

13

Ronald K. Jablanski, 56 ECAB ___ Docket No. 05-482 (issued July 13, 2005).
Mascarenas, 49 ECAB 215, 218 (1997).

4

See also Dennis M.

In a September 25, 2003 note, Dr. Friedman diagnosed dysthymia, panic disorder and
general anxiety disorder but did not identify the cause of these conditions. Medical evidence
which does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.14 The October 4, 2003 medical status report
from Ms. Foster, cosigned by Dr. Friedman, stated that appellant was temporarily disabled due to
dysthymia panic and general anxiety disorder due to work-related stress. The report only
identified the cause of this disability as work and did provide a discussion of the issue of causal
relationship. The chart notes dated September 24, 2003 from Ms. Foster, are of no probative
value as she is not a physician as defined under the Act.15
Dr. Pock submitted several reports. In a November 9, 2004 opinion, Dr. Pock diagnosed
appellant with anxiety and depression. He opined that appellant had an exacerbation of her
symptoms following the incident on September 9, 2003. Dr. Pock opined that appellant’s
condition was so severe that she was unable to return to work. He noted that appellant stated that
her depression increased after the incident.16 An award of compensation may not be based on
appellant’s mere belief of causal relationship.17
In a March 30, 2005 report, Dr. Pock described the physical symptoms appellant
experienced after the incident. He opined that the symptoms were a result of her fear during the
incident. Dr. Pock also stated that financial difficulties were not the cause of appellant’s
condition. He stated that appellant did not experience symptoms or require treatment prior to her
1999 back injury. However, the mere fact that a disease manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.18
Dr. Pock related that appellant has a long history of depression, anxiety and panic attacks.
He has also noted a history of numerous stressors in appellant’s life other than the work incident
at issue. Dr. Pock has not explained how pathophysiologically the incident of September 9, 2003
caused appellant’s current diagnosed condition. As there is no probative, rationalized medical
evidence addressing how appellant’s diagnosed dysthymia, anxiety and depression was caused or
aggravated by the work incident on September 9, 2003 she has not met her burden of proof to
establish that she sustained an injury in the performance of duty causally related to factors of her
federal employment.
CONCLUSION
Appellant has not met her burden to establish that her emotional condition is causally
related to the work incident on September 9, 2003.
14

Michael E. Smith, 50 ECAB 313 (1999).

15

Under 5 U.S.C. § 8101(2), “physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined by State law.”
16

In both of his opinions, Dr. Pock discussed appellant’s back injury of 1999, but that is a separate claim.

17

Dennis M. Mascarenas, supra note 13.

18

Lucrecia M. Nielsen, 42 ECAB 583, 593 (1991); Joseph T. Gulla, 36 ECAB 516, 519 (1985).

5

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

